Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 15 July 2021 for application number 16/526,212. 
Claims 1, 2, 4 – 6, 19, and 20 are currently amended.
Claims 21 – 24 are new.
Claims 3 and 7 are canceled.
Claims 1, 2, 4 – 6, and 8 – 24 are presented for examination.

Response to Amendment
Applicant’s amendment filed 15 July 2021 is sufficient to overcome the rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.  However, new issues are presented and discussed below.

Response to Arguments
Applicant’s arguments, filed 15 July 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,417,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the conflicting application disclose/obviate the limitations required of the claims in the instant application.

Claims 22 and 24 of the instant application are compared to claims 1 and 12 of U.S. Patent No. 10,417,125 in the following table:
Instant Application
Patent No. 10,417,451
One or more non-transitory machine-readable media storing instructions which,
when executed by one or more processors, cause:
garbage collecting a first portion of a memory area used by a software program, 
subsequent to garbage collecting the first portion of the memory area and before completion of the first time window: determining a first remaining amount of time left in the first time window;
estimating that a second portion of the memory area can be garbage collected in the first remaining amount of time;
based at least on estimating that the second portion of the memory area can be garbage collected in the first remaining amount of time: initiating garbage collection of the second portion of the memory area before completion of the first time window;
failing to complete garbage collection of the second portion of the memory area before completion of the first time window;
responsive to failing to complete garbage collection of the second portion of the memory area before completion of the 
based at least on the information corresponding to the aborted garbage collection, estimating how much memory can be garbage collected in a second time window. (claim 22)



















One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause:
garbage collecting a first portion of a memory area used by a software program, during a first time window in which the software program is paused for garbage collection of the memory area;
subsequent to garbage collecting the first portion of the memory area and before completion of the first time window: determining a first remaining amount of time left in the first time window;
estimating that a second portion of the memory area can be garbage collected in the first remaining amount of time;
based at least on estimating that the second portion of the memory area can be 
wherein estimating that the second portion of the memory area can be garbage collected in the first remaining amount of time is based at least in part on information associated with garbage collecting the first portion of the memory area. (claim 24)





during an execution of a software program:
based at least in part on determining that the software program is paused for at 
selecting a first portion of the memory area based on an estimation that indicates that garbage collection for the first portion of the memory area can be completed within the first time window; 
attempting to complete the garbage collection for the first portion of the memory area before the end of the first time window; responsive to determining that the garbage collection for the first portion of the
memory area cannot be completed before the end of the first time window, aborting the garbage collection;
storing a record of results for garbage collecting the first portion of the memory area, the record including at least: (a) the amount of time spent garbage collecting, (b) an indication that the garbage collection of the first portion of the memory area could not be completed successfully within the first time 
based at least in part on determining that the software program is paused for a second time window, subsequent to the first time window, for performing garbage collection on the memory area used by the software program: 
estimating, based at least on the record of results of the garbage collection performed on the first portion of the memory area during the first time window, an amount of memory in the memory area for which garbage collection can be completed within the second time window; 
selecting a second portion of the memory area comprising the estimated amount of memory in the memory area for which garbage collection can be completed within the second time window; 
attempting to complete the garbage collection on at least the second portion of 

An apparatus, comprising: one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
during an execution of a software program:
based at least in part on determining that the software program is paused for at least a first time window for performing garbage collection on a memory area used by the software program:
select a first portion of the memory area based on an estimation that indicates that garbage collection for the first portion of the memory area can be completed within the first time window; and 
attempt to complete the garbage collection for the first portion of the memory area before the end of the first time window; 

store a record of results for garbage collecting the first portion of the memory area, the record including at least: (a) the amount of time spent garbage collecting, (b) an indication that the garbage collection of the first portion of the memory area could not be completed successfully within the first time window, and (c) the amount of memory in the first portion of the memory area; and 
based at least in part on determining that the software program is paused for a second time window, subsequent to the first time window, for performing garbage collection on the memory area used by the software program: 
estimate, based at least on the record of results of the garbage collection performed on the first portion of memory during the first 
select a second portion of the memory area comprising the estimated amount of memory for which garbage collection can be completed within the second time window; and
attempt to complete the garbage collection on at least the second portion of the memory area before the end of the second time window. (claim 10)
The apparatus of claim 10, wherein attempting to complete the garbage collection on at least the second portion of the memory area before the end of the  second time window comprises:
successfully completing garbage collection on the second portion of the memory area: and
while the second time window has not ended:



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4 – 6, and 8 – 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 8, 9, 11, 14, and 19 – 23 each recite “estimating that … portion of the memory area can be garbage collected in the…” throughout the claims.  The language of “can be” is indefinite.  Based on the multiple embodiments in the specification, “can be” the claim language can be read in terms of “can be” or “cannot be”.  Examiner suggests replacing “can be” throughout the claims with definite language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Flood [hereafter as Flood], US Pub. No. 2015/0100752 A1 in view of Traister et al. [hereafter as Traister], US Pub. No. 2008/0034175 A1 and further in view of Bell et al. [hereafter as Bell], US Patent No. 9,971,683 B1.

[Examiner’s Note: New claim 21 contains the same claim language as original claim 1, with the addition of:
“subsequent to garbage collecting the second portion of the memory area and before completion of the first time window: determining a second remaining amount of time left in the first time window;
estimating that a third portion of the memory area can be garbage collected in the second remaining amount of time;
based at least on estimating that the third portion of the memory area can be garbage collected in the second remaining amount of time: initiating garbage collection of the third portion of the memory area before completion of the first time window.”
This new additional claim language forming the complete new claim 21 is another iteration of the original claim 1 language.  Therefore, the rejection of original claim 1 in the 16 April 2021 Non-Final Office Action will be applied again with the reasoning of performing another iteration of the process]
As per claim 21, Flood discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors [“According to another embodiment, a non-transitory machine-readable medium including a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors to perform a method including: identifying a plurality of regions of a heap storing one or more objects of a first type and one or more objects of a second type, each object of the second type storing a memory address of an object of the first type, and the plurality of regions including one or more target collection regions and one or more destination regions; selecting a set of target collection regions of the heap, wherein space from the heap is allocated for an application; and during a first period of time in which the application is executing on a computing device: in a concurrent marking phase, marking one or more reachable objects of the first type as live data, the one or more reachable objects marked in the concurrent marking phase being stored on the heap; for each region of the plurality, maintaining a calculation of live data in the respective region; traversing the objects of the first type marked in the concurrent marking phase; and evacuating a set of traversed objects from one or more target collection regions of the set of target collection regions to a destination region of the heap.”] [para. 0008], cause:
garbage collecting a first portion of a memory area [region] used by a software program, during a first time window in which the software program is paused [period of time in which application 106 is paused] for garbage collection of the memory area [“As discussed, for each region of the plurality, the garbage collector maintains a calculation of live data in the respective region. Each region has an associated count of space that is freed if the region is collected, and the regions with the most reclaimable space may be selected to be part of the target collection region set. In an embodiment, during a period of time in which application 106 is paused on computing device 104, a garbage collector thread selects a set of target collection regions of the heap. The live objects stored in the target collection regions are eventually compacted into a destination region, and then the target collection regions are available for reuse and allocated for other objects.”] [para. 0065];
a second portion of memory area can be garbage collected [“As discussed, for each region of the plurality, the garbage collector maintains a calculation of live data in the respective region. Each region has an associated count of space that is freed if the region is collected, and the regions with the most reclaimable space may be selected to be part of the target collection region set. In an embodiment, during a period of time in which application 106 is paused on computing device 104, a garbage collector thread selects a set of target collection regions of the heap. The live objects stored in the target collection regions are eventually compacted into a destination region, and then the target collection regions are available for reuse and allocated for other objects.”] [para. 0065];
[“As discussed, for each region of the plurality, the garbage collector maintains a calculation of live data in the respective region. Each region has an associated count of space that is freed if the region is collected, and the regions with the most reclaimable space may be selected to be part of the target collection region set. In an embodiment, during a period of time in which application 106 is paused on computing device 104, a garbage collector thread selects a set of target collection regions of the heap. The live objects stored in the target collection regions are eventually compacted into a destination region, and then the target collection regions are available for reuse and allocated for other objects.”] [para. 0065].
However, Flood does not explicitly disclose subsequent to garbage collecting the first portion of the memory area and before completion of the first time window: determining a first remaining amount of time left in the first time window;
estimating that a second portion of the memory area can be garbage collected in the first remaining amount of time;
based at least on estimating that the second memory area can be garbage collected in the first remaining amount of time: initiating garbage collection of the second memory area before completion of the first time window.
Traister teaches subsequent to garbage collecting the first portion of the memory area and before completion of the first time window [stops the copy operation before first garbage collection time period 906 is exceeded]: determining a first remaining amount of time left in the first time window [within the remaining time allowed before first timeout period is reached] [“During copying, the non-volatile memory storage system tracks the time, and the non-volatile memory storage system stops the copy operation before first garbage collection time period 906 is exceeded. As shown in FIG. 9A, the garbage collection operation cannot be completed within first garbage collection time period 906 as there are still valid data remaining in original block A 902. As a result, after the portion of valid data are copied to sequential update block A 904, new data 910 are written to phased garbage collection block A 908 within the remaining time allowed before first timeout period is reached.”] [para. 0051];
estimating that a second portion of the memory area can be garbage collected in the first remaining amount of time [after the portion of valid data are copied to sequential update block A 904, new data 910 are written to phased garbage collection block A 908 within the remaining time allowed before first timeout period is reached] [“During copying, the non-volatile memory storage system tracks the time, and the non-volatile memory storage system stops the copy operation before first garbage collection time period 906 is exceeded. As shown in FIG. 9A, the garbage collection operation cannot be completed within first garbage collection time period 906 as there are still valid data remaining in original block A 902. As a result, after the portion of valid data are copied to sequential update block A 904, new data 910 are written to phased garbage collection block A 908 within the remaining time allowed before first timeout period is reached.”] [para. 0051].
Flood and Traister are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Flood with Traister in order to modify Flood where 
estimating that a second portion of the memory area can be garbage collected in the first remaining amount of time” as taught by Traister.  One of ordinary skill in the art would be motivated to combine Flood with Traister before the effective filing date of the claimed invention to improve a system by providing for the ability where a system “tracks the time, and the non-volatile memory storage system stops the copy operation before first garbage collection time period … is exceeded.” [Traister, para. 0051].
However, Flood and Traister do not explicitly disclose based at least on estimating that the second memory area can be garbage collected in the first remaining amount of time: initiating garbage collection of the second memory area before completion of the first time window.
Bell teaches based at least on estimating [coordinating program performing an analysis, the coordinating program determining the acceptability] that the second memory area can be garbage collected in the first remaining amount of time: initiating garbage collection of the second memory area before completion of the first time window [coordinating program performing an analysis, the coordinating program determining the acceptability of having a second server performing garbage collection during a time when the first server is performing garbage collection, the coordinating program deciding that the second server may perform garbage collection during a time when the first server is also performing garbage collection] [“In an embodiment, a method of managing garbage collection on a group of servers is disclosed, the group of servers operably coupled to a coordinating program, the method comprising a first server of the group of servers performing garbage collection, the coordinating program performing an analysis, the coordinating program determining the acceptability of having a second server performing garbage collection during a time when the first server is performing garbage collection, the coordinating program deciding that the second server may perform garbage collection during a time when the first server is also performing garbage collection, and, the second server then performing garbage collection at a time when the first server is also performing garbage collection.”] [col. 1, lines 34-47].
Flood, Traister, and Bell are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Flood and Traister with Bell in order to modify Flood and Traister where “based at least on estimating that the second memory area can be garbage collected in the first remaining amount of time: initiating garbage collection of the second memory area before completion of the first time window” as taught by Bell.  One of ordinary skill in the art would be motivated to combine Flood and Traister with Bell before the effective filing date of the claimed invention to improve a system by providing where a “second server can perform garbage collection during the time that the first server is performing garbage collection without degrading the service provided by the group of servers”. [Bell, col. 2, lines 21-24].
[As stated above, Examiner is interpreting the second iteration of the above limitations where it states “subsequent to garbage collecting the second portion of the memory area and before completion of the first time window: determining a second remaining amount of time left in the first time window;
estimating that a third portion of the memory area can be garbage collected in the second remaining amount of time;
based at least on estimating that the third portion of the memory area can be garbage collected in the second remaining amount of time: initiating garbage collection of the third portion of the memory area before completion of the first time window” is rejected with like reasoning as the art applied to the limitations above with respect this portion is claiming another iteration.]

Claim 23 is rejected with like reasoning as claim 21 above, except for the following claim limitations:
wherein estimating that the second portion of the memory area can be garbage collected in the first remaining amount of time comprises estimating a number of memory regions that can be garbage collected in the first remaining amount of time.
Traister teaches estimating that a second portion of the memory area can be garbage collected in the first remaining amount of time comprises estimating a number of memory regions that can be garbage collected in the first remaining amount of time [after the portion of valid data are copied to sequential update block A 904, new data 910 are written to phased garbage collection block A 908 within the remaining time allowed before first timeout period is reached] [Examiner is interpreting “a number of memory regions” may include one memory region, therefore prior art of record efficiently reads on the claim limitations] [“During copying, the non-volatile memory storage system tracks the time, and the non-volatile memory storage system stops the copy operation before first garbage collection time period 906 is exceeded. As shown in FIG. 9A, the garbage collection operation cannot be completed within first garbage collection time period 906 as there are still valid data remaining in original block A 902. As a result, after the portion of valid data are copied to sequential update block A 904, new data 910 are written to phased garbage collection block A 908 within the remaining time allowed before first timeout period is reached.”] [para. 0051].
Bell teaches estimating [coordinating program performing an analysis, the coordinating program determining the acceptability] that the second memory area can be garbage collected in the first remaining amount of time [coordinating program performing an analysis, the coordinating program determining the acceptability of having a second server performing garbage collection during a time when the first server is performing garbage collection, the coordinating program deciding that the second server may perform garbage collection during a time when the first server is also performing garbage collection] [“In an embodiment, a method of managing garbage collection on a group of servers is disclosed, the group of servers operably coupled to a coordinating program, the method comprising a first server of the group of servers performing garbage collection, the coordinating program performing an analysis, the coordinating program determining the acceptability of having a second server performing garbage collection during a time when the first server is performing garbage collection, the coordinating program deciding that the second server may perform garbage collection during a time when the first server is also performing garbage collection, and, the second server then performing garbage collection at a time when the first server is also performing garbage collection.”] [col. 1, lines 34-47].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 2, 4 – 6, and 8 – 24 have received a second action on the merits and are subject of a second action final.  Claims 21 and 23 are under a 103 rejection.  Claims 22 and 24 are under a Double Patenting rejection.  Claims 1, 2, 4, 8, 9, 11, 14, and 19 – 23 are under a 112 rejection.  Examiner was not able to provide prior art to read on claims 1, 2, 4 – 6, 8 – 20, 22, and 24.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                            
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135